Citation Nr: 0601564	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  99-20 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbarization, first sacral segment, with back injury, 
currently rated as 20 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for scaphoid fracture, right wrist, currently rated as 
noncompensable.

3.  Entitlement to service connection for a hearing loss 
disability.

4.  Entitlement to service connection for a disability 
manifested by nerve damage to the back and the left side

5.  Entitlement to service connection for a gouty arthritis 
disability

6.  Entitlement to service connection for a bilateral 
shoulder disability.

7.  Entitlement to an effective date earlier than October 15, 
1996 for a increased evaluation of 20 percent rating for 
lumbarization, first sacral segment, with back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1967 to June 1970.

As to the issue of an increased rating and the issue of an 
earlier effective date for the veteran's service-connected 
back disability, these matters come before the Board of 
Veterans Appeals (Board) on appeal from an August 1997 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in April 1998, a statement of the case was issued in July 
1999 and a substantive appeal was received in September 1999.

As to the issue of entitlement to service connection for 
gouty arthritis, this matter comes before the Board on appeal 
from an August 2001 rating decision by an RO of the VA.  A 
notice of disagreement was received in September 2001, a 
statement of the case was issued in March 2002, and a 
substantive appeal was received in March 2002.

As to the issue of an increased rating for the veteran's 
service-connected right wrist disability and the issues of 
entitlement to service connection for a bilateral shoulder 
disability and a back and left-side nerve disability, these 
matters come before the Board on appeal from a November 2003 
rating decision by an RO of the VA.  A notice of disagreement 
was received in December 2003, a statement of the case was 
issued in February 2004, and a substantive appeal was 
received in February 2004.

As to the issue of entitlement to service connection for a 
hearing loss disability, this matter comes before the Board 
on appeal from a September 2004 rating decision by an RO of 
the VA.  A notice of disagreement was received in October 
2004, a statement of the case was issued in June 2005, and a 
substantive appeal was received in June 2005.

The issues of entitlement to increased ratings for 
lumbarization, first sacral segment, with back injury and for 
scaphoid fracture, right wrist are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Defective hearing was noted at the time of the veteran's 
entry into service. 

2.  There was no increase in the severity of the veteran's 
defective hearing during service. 

3.  A disability manifested by nerve damage to the back and 
left side (separate and apart from the already service-
connected low back disability) was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is a disability manifested by 
nerve damage to the back and left side (separate and apart 
from the already service-connected low back disability) 
otherwise related to such service.

4.  Gouty arthritis was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is gouty arthritis otherwise related to such 
service.

5.  A bilateral shoulders disability was not manifested 
during the veteran's active duty service or for many years 
after separation from service, nor is a bilateral shoulders 
disability otherwise related to such service.

6.  In January 1971, the RO granted service connection for a 
lumbar spine disability and assigned a 0 percent disability 
evaluation; the veteran did not appeal, and this decision 
became final.

7.  There is no communication from the veteran or his 
representative prior to October15, 1996, that constitutes 
claim for an increased rating for his service-connected 
lumbar spine disability.

8.  It is not factually ascertainable that the veteran's 
lumbosacral disability increased in severity on any date 
within the year preceding the October 15, 1996, claim for 
increased rating.


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred or aggravated 
during the veteran's active duty service, nor may it be 
presumed to have been incurred in or aggravated during such 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.306, 3.307, 3.309, 3.385 (2005).

2.  A disability manifested by nerve damage to the back and 
left side (separate and apart from the already service-
connected low back disability) was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Gouty arthritis was not incurred or aggravated during the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated during such service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2005).

4.  A bilateral shoulder disability was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

5.  The criteria for an effective date prior to October 15, 
1996, for the assignment of a 20 percent rating for lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, as to some of the issues on appeal, the RO furnished 
VCAA notice to the veteran in subsequent to the initial 
denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision on all the 
matters on appeal, it can be argued that the timing of the 
notices does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2001, October 2003, July 2004 and 
October 2004 letters, VA informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letters, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The July 2004 and 
October 2004 letters also advised the appellant to submit any 
relevant evidence in his possession.  The Board finds that 
these documents fulfilled VA's duty to notify, including the 
duty to notify the veteran to submit any pertinent evidence 
in his possession, and that any defect in the timing of such 
notice constitutes harmless error.

With regard to the issues addressed on the merits in the 
following decision, the Board also finds that all necessary 
assistance has been provided to the appellant.  The RO has 
made numerous attempts to assist the appellant in obtaining 
the evidence necessary to substantiate the claims, including 
obtaining medical records identified by the appellant.  The 
record includes service medical records, private medical 
records, and VA medical records.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his service connection 
claims for hearing loss disability, shoulder disability, 
gouty arthritis disability, and back and left-side nerve 
disability.  However, as more particularly discussed below, 
service medical records do not document these disorders and 
his May 1970 separation examination shows no complaints or 
clinical findings suggesting these particular disorders.  
Moreover, the first medical evidence of any of the claimed is 
not for many years after discharge from active duty service.  
Under the circumstances, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
these claims.  See 38 C.F.R. § 3.159(c)(4).  Assuming for the 
sake of argument that he currently has these claimed 
disabilities, with a complete lack of supporting evidence of 
in-service incurrence or aggravation and a lack of evidence 
of a continuity of symptoms for many years after service, any 
etiology opinions would be purely speculative.  The Board 
again emphasizes that no additional pertinent evidence has 
been identified by the veteran as relevant to these issues.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis and hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Hearing Loss

With regard to hearing loss, the Board notes that the report 
of the veteran's entrance examination in 1967 suggests the 
existence of decreased hearing acuity, and defective hearing 
was noted in the summary of defects and diagnoses.  The Board 
therefore finds that hearing loss disability was in fact 
noted at the time of entry into service.  However, after 
reviewing the record, the Board further finds that the 
preexisting hearing loss disability was not aggravated by 
service.  Such a finding is supported by the audiological 
test results at the time of separation examination which show 
improved hearing acuity.  Moreover, no hearing loss was 
reported at the time of a VA examination in December 1970, 
just a few months after discharge from service.  There is 
therefore no evidence of any increase in severity of any 
hearing loss disability during service.  The Board therefore 
finds that there was no aggravation of the defective hearing 
noted on entry into service.  See generally 38 U.S.C.A. 
§§ 1111, 1153; 38 C.F.R. § 3.306.

Nerve Damage to Back/Left Side, Gouty Arthritis, Shoulder 
Disability

The Board notes that service medical records do not show any 
treatment for nerve damage to the back or left side, gouty 
arthritis, or shoulder problems.  In fact, at the time of his 
discharge examination in May 1970, the veteran expressly 
denied arthritis and a painful or "trick" shoulder.  The 
veteran's May 1970 separation examination report is negative 
for any neurological deficit, any arthritis, and any shoulder 
impairment; the spine, upper extremities, and neurological 
system were reported by examiners to be clinically normal.  
In sum, there is no supporting evidence to show that any of 
these disorders were manifested during service. 

There is also no evidence of shoulder problems, gouty 
arthritis, or back and left-side nerve damage in the one year 
period following discharge from active duty service.  In 
fact, there is no evidence of any of the claimed disabilities 
until several decades after service.  A November 1970 VA 
examination report shows that the veteran underwent a 
thorough neurological examination which showed no 
abnormalities.  Additionally, no abnormalities were noted 
upon examination of the back and the upper and lower 
extremities.  

There are treatment notes showing that the veteran reported 
taking medication for gouty arthritis.  In regards to the 
veteran's claim for service connection for a neurological 
deficit of the back and left side, the treatment records from 
1990 to present do show complaints of left side numbness and 
possible diagnosis of compression neuropathy in October 1997.  
Additionally, an examination report from January 1998 appears 
to show sensory loss with no motor involvement and no 
myelopathy.  As for the veteran's claim of entitlement to 
service connection for a bilateral shoulder disability, the 
Board notes that there are some complaints of shoulder pain 
in the veteran's private medical records, but there is no 
medical evidence suggesting any nexus to service.  In short, 
there is no competent evidence in the record relating any 
shoulder disability, back and neck nerve disability or gouty 
arthritis disability to the veteran's active service from 
June 1967 to June 1970.  

The Board again acknowledges that there has not been a VA 
examination with regard to these disorders.  However, as 
there is no competent evidence of record showing shoulder 
disability, nerve disability of the back and left side, or 
gouty arthritis in service, or evidence of continuity of 
symptomatology of any of these disabilities for many years 
after service, there is no reasonable possibility exists that 
an examination involving the veteran's shoulders, neurologic 
system, or joints would aid in substantiating the veteran's 
claims.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

The Board concludes that the preponderance of the evidence is 
against the veteran's service connection claims for nerve 
disability of the back and left side, bilateral shoulders 
disability, and gouty arthritis.  Since the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claims are denied.



Earlier Effective Date for 20 Percent Rating for Low Back 
Disability

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98.

In a January 1971 rating decision, the RO assigned a 0 
percent rating for the veteran's lumbar spine disability, 
effective June 23, 1970.  The veteran did not appeal that 
decision, and it is final.  38 U.S.C.A. § 7105.  The 
effective date for the increase in the rating must therefore 
be determined in relation to a later claim.

Such claim for an increased rating for the lumbar spine 
disability was received by the RO in October 1996 and the RO, 
by way of a February 1999 rating decision, increased the 
rating from 0 percent to 20 percent for the lumbar spine 
disability as of October 15, 1996, the date of the claim.  

As noted above, if the effective date assigned for an 
increased rating is the date of the application for the 
increase, the law will allow for an earlier effective date if 
it is factually ascertainable that an increase in severity of 
the service-connected disability occurred within the year 
previous to the application.  In the case at hand, the 
application was received by the RO on October 15, 1996.  The 
medical evidence of record for the time period from October 
15, 1995 to October 15, 1996 contains no evidence related to 
the veteran's lumbar spine disability.  Thus, it is not 
factually ascertainable from the evidence of record that an 
increased rating was warranted for the veteran's service-
connected lumbar spine disability within the one-year period 
prior to his application for an increased rating.  As such, 
the record does not support an effective date prior to 
October 15, 1996, for the veteran's increased rating for 
lumbar spine disability.

In sum, the Board finds that the January 1971 rating action 
is final and that there is no correspondence in the record 
between the January 1971 rating decision and the October 1996 
application for veterans' benefits that could be construed as 
an informal claim for an increase in benefits.  Additionally, 
the Board finds that there is no medical evidence within the 
one year prior to October 15, 1996, that factually supports 
entitlement to an increased rating of 20 percent for the 
veteran's lumbar spine disability.

As a preponderance of the evidence is against the claim for 
an earlier effective date for the increased rating for the 
veteran's lumbosacral spine disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection is not warranted for 
hearing loss disability, for a disability manifested by nerve 
damage to the back and left side, for gouty arthritis, or for 
bilateral shoulder disability.  Entitlement to an effective 
date prior to October 15, 1996, for an increased evaluation 
of 20 percent for lumbarization, first sacral segment, with 
back injury, is not warranted.  To this extent, the appeal is 
denied. 


REMAND

With regard to the remaining increased rating issues, the 
record shows that the veteran is incarcerated and the record 
reflects that the RO has attempted to arrange for VA 
examination of the veteran.  It appears that the veteran 
cannot leave the correctional facility for an examination.  
However, a March 2003 record of contact with the Texas 
Department of Correctional also shows that there are two 
physicians at the veteran's correctional facility who treat 
inmates and can do routine examinations.  The claims file 
does not include any documentation to show that an attempt 
was made to have the veteran examined by one of these 
physicians at the correctional facility, or that a fee-basis 
examination could be conducted by a local examiner at the 
correctional facility, or that a VA examiner could travel to 
the correctional facility to conduct the examination. 

In fulfilling its duty assist incarcerated claimants such as 
the appellant in this case, VA adjudicators must tailor such 
assistance to the peculiar circumstances of confinement, and 
that "such individuals are entitled to the same care and 
consideration given to their fellow veterans."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Bolton v. Brown, 
8 Vet. App. 185, 191 (1995).  In Bolton, the Court also 
indicated that in such cases, the possibility of having a VA 
examiner conduct the examination at the correctional facility 
must also be explored. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.   The RO should take appropriate steps 
to attempt to have the veteran undergo 
examination of his low back and right 
wrist disabilities at his correctional 
facility, either by a prison physician, a 
local physician on a fee-basis, or by a 
VA examiner who could travel to the 
correctional facility.  The RO should 
clearly document such attempts to arrange 
for an examination.  

If an examination at the correctional 
facility can be conducted, then the 
veteran's claims file should be made 
available to the examiner for review in 
connection with the examination.  
Further, if a non-VA examiner conducts 
the examination, the RO should furnish 
the applicable VA rating criteria to the 
examiner prior to the examination, and 
the examiner should be directed to report 
all examination findings to allow for 
evaluation of the two disabilities under 
VA's rating criteria.  The examiner 
should also be instructed to report any 
additional functional loss due to pain, 
weakness, fatigue, and/or incoordination 
with regard to the two service-connected 
disabilities.

2.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should 
determine if increased ratings are 
warranted for the two service-connected 
disabilities on appeal.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


